The remittitur herein is hereby amended by adding thereto the following:
"A question under the Federal Constitution was presented and necessarily passed upon by this court. The plaintiffs-appellants contended that chapter 643 of the Laws of the State of New York, enacted in 1933, was repugnant to section 1 of the Fourteenth Amendment to the Constitution of the United States. This court held that chapter 643 of the Laws of the State of New York, enacted in 1933, was not repugnant to section 1 of the Fourteenth Amendment to the Constitution of the United States." (See272 N.Y. 102.)